Citation Nr: 0007190	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher evaluation for residuals, left 
knee injury, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals, 
injury right index finger.

3.  Entitlement to service connection for a disability 
manifested by chest pains.

4.  Entitlement to service connection for a skin disorder to 
include tinea cruris, pseudofolliculitis barbae, and acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a left knee injury, assigning a 10 percent 
evaluation, granted service connection for residuals, injury 
right index finger, assigning a noncompensable evaluation, 
and denied service connection for a disability manifested by 
chest pains and a skin disorder.

The veteran's appeal was certified to the Board in June 1999.  
The veteran and his representative were notified of the 
certification in a letter also dated June 1999.  The veteran 
and his representative had 90 days following the mailing of 
the notice of certification, or until the Board's decision in 
this matter, whichever came first, to submit additional 
evidence.  38 C.F.R. § 20.1304 (1999).  The veteran submitted 
additional evidence to the Board in January, February, and 
March 2000.  The evidence consists of: VA records dated in 
1997, which relate to a claim for service connection for 
disability due to undiagnosed illness, which is not before 
the Board at this time; private medical records; and lay 
statements.  Because the evidence was not submitted within 
the 90-day time limit, and the veteran has not demonstrated 
on 

motion that there was good cause for the delay, the Board 
will not consider the evidence in connection with the current 
appeal.  38 C.F.R. § 20.1304(b).


FINDINGS OF FACT

1.  The veteran's knee disability is manifested by pain on 
movement; on VA examination, range of motion was flexion to 
130 degrees and extension to 0 degrees.

2.  The veteran's residuals of an injury to the right index 
finger are manifested by a well healed, nontender, barely 
visible scar, with no evidence of limitation of motion.

3.  There is no competent medical evidence diagnosing a chest 
or heart disorder.

4.  There is no competent medical evidence that the veteran 
currently has tinea cruris and pseudofolliculitis.

5.  There is no competent medical evidence of a nexus between 
current acne and any manifestation during the veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5257,5260, 5261 (1999).

2.  The criteria for a compensable rating for residuals of an 
injury to the right index finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 5225, 7805 (1999).

3.  The veteran's claim of entitlement to service connection 
for chest pains, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to a skin disorder, to 
include tinea cruris, pseudofolliculitis, and acne is not 
well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher initial ratings

The veteran has claimed entitlement to higher ratings for his 
service-connected residuals, left knee injury and residuals, 
injury right index finger.  These are original claims placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating awards.  Accordingly, his 
claims must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a), and VA's duty to assist arises.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-27, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").  
This obligation was satisfied by the examinations described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 

disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-6 (1995).

A.  Residuals, left knee injury

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected residuals, left knee 
injury.  

At an April 1997 VA examination the veteran reported that in 
June 1993 while stationed aboard ship he fell down a flight 
of stairs and sustained an injury to his left knee.  He 
indicated that the left kneecap and the area just below the 
left patella was shattered.  He indicated x-rays were taken 
and he was treated with bed rest for three days.  Since his 
inservice left knee injury he has been unable to perform any 
kind of sports and had difficulty with such activities such 
as standing for any length of time, running and walking, and 
kneeling and twisting of the left knee is painful.  He 
noticed frequent episodes of buckling of the left knee with 
locking.  He did not complain of swelling and it was noted 
that the veteran was not under any medical care at that time 
for his bone or joint problems.  The examination showed small 
transverse scar measuring 1-1/2 inches over the left patella 
which extended toward the medial aspect of the left knee.  It 
was well healed, nontender and not adherent to the underlying 
tissue.  The examiner noted that he did not believe that the 
scar was related to his injury which he sustained aboard 
ship.  Flexion of the left knee was to 130 degrees and 
extension was to 0 degrees.  There was no evidence of 
swelling and there was a suggestion of subjective tenderness 
of the entire left knee.  There was no evidence of joint 
effusion.  There was pain elicited with compression of the 
patella and with movement of the patella.  Stress testing 
revealed no evidence of laxity of the anterior cruciate 
ligament or of the medial or collateral ligaments.  The 

final diagnoses were residuals of a contusion of the left 
knee, and chondromalacia patella, left knee.

During a March 1998 VA examination, the veteran reported that 
in April 1992 the ship he was aboard took a sharp rough turn, 
as he was coming out of the shower and he fell on the metal 
floor sustaining injuries to his left knee.  He was evaluated 
by the ship's medic and placed on light duty for 
approximately two weeks.  He complained of left knee pain and 
discomfort, as well as weakness associated with prolonged 
standing, and stiffness while in standing positions.  He also 
complained of locking of the left knee with running, as well 
as lack of endurance due to pain and weakness.  He denied any 
swelling, warmness or redness.  The examiner again noted that 
the veteran was not undergoing any treatment for his knee.  
The veteran took Extra Strength Tylenol for his flare-ups 
which occurred two or three times a year.  His left knee pain 
was aggravated by strenuous activity, prolonged standing, 
walking for an extended period of time or running.  The 
veteran did not use crutches, brace, cane or other assistive 
devices.  He has had no surgery to his left knee and denies 
episodes of dislocation or subluxation.  Kneeling aggravated 
his knee and could squat without difficulty.  There was no 
seasonal variation to his symptoms.  

The examination showed that the veteran was able to ambulate 
into the examination room without any gait deviation and with 
good heel to toe progression.  He was able to straighten both 
knees from a sitting position.  He did not have any problems 
getting onto the examination table, or getting off.  A 2 cm. 
scar was noted on the anterior medial aspect of the left 
knee.  There was no evidence of swelling and there was no 
evidence of effusion.  Range of motion was flexion to 130 
degrees and extension 0 to full extension.  There was no 
crepitation on passive range of motion and all range of 
motion was not associated with pain.  Compression test of the 
patella revealed pain at the inferior aspect of the patella 
as well as in the area surrounding the left tibial plateau.  
Stress test of the left knee revealed the anterior cruciate 
ligament, medial and lateral collateral ligament to be 
intact.  McMurray's test was negative, Apley test negative.  
Anterior posterior drawer sign was negative.  5/5 in flexion 
and extension.  Sensory examination revealed intact sensation 
to light 

touch and pinprick.  Quadriceps were 40.0 cm bilaterally; 
calf measurement with bilateral circumference of 38.0 cm.  
Diagnosis was patellofemoral syndrome.

During his January 1998 personal hearing, the veteran 
testified that he sustained a serious fall when the ship he 
was aboard took a hard turn and he fell down a flight of four 
or five metal steps.  The veteran indicated that his knee was 
swollen and locked.  He was placed on limited duty for one 
month.  He stated that, presently, his knee locks whenever he 
sits or stands for a prolonged period.  The veteran also 
testified that his knee was tender to touch, but did not 
swell.  The veteran wears a knee brace when he plays 
basketball.  The veteran's mother testified that the veteran 
could not play sports like he used to and would be seeking 
treatment for his knee condition.

The RO has rated the veteran's residuals, left knee injury 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
code, slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment of the knee and a 30 percent evaluation requires 
severe impairment of the knee.

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent.  
VA examinations showed flexion to 130 and extension to 0 
degrees, but no edema, effusion or crepitus, no instability 
or subluxation, noting all range of motion was not associated 
with pain.  There is no evidence that the veteran's left knee 
disability is manifested by moderate recurrent subluxation or 
lateral instability, or that it causes more than slight 
overall left knee impairment.  

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's left knee disability on 
the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
supra.  In making this determination, the Board finds that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 


DeLuca, 8 Vet. App. 202, do not apply to a rating under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  As 
noted above, the VA examinations showed flexion to 130 
degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (1999) (showing flexion to 140 degrees and extension 
to 0 degrees as normal).  Further, the record shows no x-ray 
evidence of arthritis in the left knee or limitation of 
motion to warrant a zero evaluation under 5260 or 5261.  
Therefore, a separate rating under Diagnostic Code 5010-5003 
is not warranted.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997) (A claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257 based on additional disability). In absence of evidence 
of ankylosis (Diagnostic Code 5256) or impairment of the 
tibia and fibula (Diagnostic Code 5262), there is no basis 
for evaluating of the veteran's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262.  The currently assigned 10 percent evaluation 
encompasses impairment of the left knee due to pain on 
movement.  38 C.F.R. § 4.40.


B.  Residuals of an injury to the right index finger

The veteran has claimed entitlement to a compensable 
evaluation for his service-connected residuals, injury right 
index finger.  

During an April 1997 VA examination, the veteran reported 
that while aboard ship in April 1993, a hatch door slammed on 
his right hand injuring his right index finger.  His finger 
was treated with antibiotics and splinted.  The veteran noted 
that since the injury, he has had no trouble with his right 
hand.  The examination revealed a small, barely visible 
transverse scar over the dorsal aspect of the 

proximal interphalangeal joint, right index finger.  The scar 
was well healed, nontender, and not affixed to the underlying 
tissue.  There was no evidence of inflammation or keloid 
formation.  The veteran's grip was adequate as was the 
strength of abduction of the fingers.  There was no evidence 
of atrophy of the aponus pollices muscle or of the abductor 
digiti quinti.  The examiner noted that he could find no 
evidence of flexion or extension defects of any of the 
veteran's fingers.  He was able to approximate the tips of 
his fingers to the tip of his thumb without difficulty and he 
was able to approximate the tips of his fingers to the 
transverse palmar crease.  The final diagnosis was trauma to 
the right index finger with a barely visible scar over the 
dorsum of the proximal interphalangeal joint.  

The most recent VA examination report in March 1998 did not 
mention a right index finger problem.

During his January 1998 hearing, the veteran testified that 
after his finger was slammed in the hatch his finger was red 
and blue and had to have a needle drilled in to release the 
pressure.  His finger was wrapped for at least two weeks.  
The veteran indicated that since the injury he has pain and 
his finger locks up a lot as was shown in the April 1997 VA 
examination.  He had to check which finger had the scar 
before confirming which finger had been injured.

The veteran's residuals of an injury to the right index 
finger is currently evaluated as noncompensable, pursuant to 
Diagnostic Code 7805, which rates scars based on the 
limitation of motion of the affected part.  The veteran made 
no complaints about a painful scar or locking in the April 
1997 VA examination, or mentioned a painful scar in the March 
1998 VA examination.  There is no objective evidence of a 
scar on the right index finger that is symptomatic or 
otherwise disabling.  Accordingly, a compensable disability 
evaluation is not warranted under Diagnostic Code 7805.

A compensable evaluation could be awarded the veteran for a 
superficial scar which is poorly nourished, with repeated 
ulceration, pursuant to Diagnostic Code 7803.  However, there 
is no evidence in the record to warrant such an evaluation.


Finally, a compensable evaluation would be warranted for a 
superficial scar which is tender and painful upon objective 
demonstration, pursuant to Diagnostic Code 7804.  The only 
evidence of record that the veteran's scar was tender and 
painful is his testimony during his personal hearing in 
January 1998.  However, the medical records in this case do 
not objectively demonstrate a tender and painful scar on the 
right index finger, and, therefore, the requirements for a 
compensable rating are not met.

The Board also notes that a compensable rating under 
Diagnostic Code 5225 would require ankylosis of the index 
finger, which is not shown in this case.

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims for higher evaluations.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disabilities 
under consideration have caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise render impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 

contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert, Vet. App. at 55.

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court 

held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


A.  Chest pains

Service medical records show that the veteran was seen in 
August 1992 for complaints of right sided chest pain, sharp, 
nonradiating, with no palpitations.  The assessment was 
musculoskeletal trauma.  The veteran's separation examination 
dated April 1995 found no chest pains or a heart condition.  
In his report of medical history, the veteran marked "yes" in 
the boxes as having had pain or pressure in the chest and 
palpitation or pounding heart.  The veteran marked "don't 
know" in the box for heart trouble.  The medical officer 
indicated that the veteran's chest pain was left upper 
quadrant with cramping old pain, not considered 
disqualifying.  The veteran's notations of palpitation or 
pounding heart, and heart trouble were noted by the medical 
officer as not considered disqualifying as well.

Private outpatient medical records from Cleve-Hill Family 
Health Center dated December 1997 note complaints of left 
sternal pain.  Lungs were clear and tests were to be done to 
rule out heart disease.  He was told to come back if he had 
any further chest pain.

The Board notes that the veteran failed to report for 
scheduled VA heart examinations in 1997 and 1998.  

During his January 1998 RO hearing, the veteran testified 
that he started having chest pains approximately six months 
after his return from the Persian Gulf.  The veteran 
described his pain as cramping pain.  He began seeing a 
private physician for the pain and had an appointment at Erie 
County Medical to get a stress test.  The veteran indicated 
that he was currently taking Nitrostat when he got pain.  He 
took the Nitrostat approximately twice a month, or when under 
stressful situations.  The veteran had not been given a 
diagnosis for his condition.  

The evidence establishes that the veteran suffers from 
subjective complaints of chest pains, but has not been 
diagnosed with a disability.  The above findings disclose 
that there is no medical evidence establishing that the 
veteran suffers from a disorder manifested by chest pains or 
a heart disorder. The veteran's own 
statements do not constitute competent evidence of a current 
disability.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
consideration of the foregoing, the Board finds that the 
veteran has failed to meet his burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for a disability manifested by chest pains or a heart 
disorder.


B.  Skin disorder to include tinea cruris, pseudofolliculitis 
barbae, and acne.


The veteran contends that he developed rashes while stationed 
in Bahrain which he believes was due to eating the local 
foods resulting in a breakdown of his immune system.  

Service medical records show that the veteran was treated for 
multiple papules on beard and neck in January 1992.  The 
veteran was seen four times in 1992 for tinea cruris in the 
groin area, for a rash at his hairline, and a rash on his 
right bicep.  In his Report of Medical History upon 
separation in April 1995, the veteran did not indicate any 
problems concerning his skin and his examination did not find 
a skin disorder.

At a March 1998 VA examination, the veteran reported a 
history of acne primarily involving his chest, back and 
shoulders.  He indicated that he was still getting new 
lesions.  The veteran reported treatment for acne in service.  
The examination showed scattered, inflammatory acne papules 
on the veteran's chest, shoulders, and back.  There were 
prominent striae distensae in the antecubital fossa, axilla, 
and thighs.  There was scaling on the soles, which was KOH 
positive.  The scaling was in moccasin-pattern, consistent 
with Trichophyton rubrum.  The assessment was acne vulgaris 
and tinea pedis.  The examiner noted that he could not see 
any reference to an acneform or folliculitis occurring in 
service on the chest, back, or arms.  There were references 
to tinea cruris and to pseudofolliculitis barbae of the 
face, as well as of the nape of the neck.  As the examiner 
could not find any specific references to therapy for acne 
while on active duty, he could not comment whether the 
veteran's current acne condition was better, the same or 
worse than what he experienced while on active duty.

Private outpatient treatment records from Laura Ureta, M.D. 
dated May 1996 show a diagnosis of folliculitis.  Outpatient 
treatment records dated March 1997 to April 1997 from Lynn A. 
Amarante, M.D. show treatment for acne and 
pseudofolliculitis.  Post-inflammatory hyperpigmentation was 
also noted.

At his January 1998 hearing, the veteran testified that he 
has had breakouts of bumps containing pus which were not acne 
since active duty service.

A.  Tinea cruris and pseudofolliculitis barbae

The evidence establishes that the veteran was treated for 
tinea cruris and pseudofolliculitis barbae while in service.  
However, the March 1998 VA examination did not diagnose those 
skin conditions.  At that examination, the veteran was found 
to have acne. There is no medical evidence establishing that 
the veteran currently suffers from tinea cruris and 
pseudofolliculitis barbae. The veteran's own statements do 
not constitute competent evidence of a current disability.  
Brewer, 11 Vet. App. at 228; Espiritu, 2 Vet. App. at 492.  
In the absence of proof that the veteran currently has tinea 
cruris and pseudofolliculitis barbae, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
141.  In consideration of the foregoing, the Board finds that 
the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for tinea cruris and pseudofolliculitis barbae. 

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  See Epps, 126 F.3d at 
1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 
5103(a).  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That nothwithstanding, the Board views 
this discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

B.  Acne

For the purpose of the well grounded claim analysis, the 
Board will assume that the veteran's statement that he was 
treated for acne in service is correct.  However, his lay 
testimony is not competent medical evidence to establish that 
the acne present during service resulted in permanent 
residuals or a chronic skin disorder.  Espiritu, 2 Vet. App. 
at 494-5.  

The evidence establishes that the veteran currently has acne.  
However, there is no medical evidence of a nexus between the 
veteran's current acne and his period of active duty service.  
As noted above, the veteran was treated in service in 1992 
for tinea cruris and pseudofolliculitis barbae, but not acne.  
Post-service outpatient treatment records indicate that the 
veteran was treated in May 1996 for folliculitis, which was 
not found in the March 1998 VA examination.  The record has 
failed to provide any competent medical evidence illustrating 
a nexus between the veteran's postservice diagnoses of acne 
and folliculitis and his active duty service.  In absence of 
such evidence, the claim for service connection for a skin 
disorder is not well grounded. 

The claim for service connection for acne is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because 
chronic acne in service and since service has not been 
demonstrated by competent medical evidence, and there is no 
medical evidence of a nexus between a current disability and 
a condition present in service and continuous postservice 
symptomatology. 


ORDER

An evaluation in excess of 10 percent for residuals of a left 
knee injury is denied.

A compensable evaluation for residuals of an injury to the 
right index finger is denied.

A well grounded claim not having been submitted, service 
connection for a disability manifested by chest pains is 
denied.

A well grounded claim not having been submitted, service 
connection for a skin disorder, to include tinea cruris, 
pseudofolliculitis barbae, and acne, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 



